 


110 HRES 1042 EH: Supporting the We Don’t Serve Teens campaign.
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1042 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
Supporting the We Don’t Serve Teens campaign. 
 
 
Whereas the 2007 National Survey on Drug Use and Health conducted by the Substance Abuse and Mental Health Services Administration estimates there are 10,700,000 underage alcoholic beverage drinkers in the United States;  
Whereas research shows that young people who start drinking alcoholic beverages before the age of 15 are 4 times more likely to develop an alcohol-related disorder later in life;  
Whereas surveys show that 17 percent of 8th graders, 33 percent of high school sophomores, and 47 percent of high school seniors report recent drinking of alcoholic beverages;  
Whereas in a 2003 survey of such drinkers ages 10 to 18, 65 percent said they got the alcohol from family members or friends—some took alcohol from their home or a friend's home without permission, and in other cases adults, siblings, or friends provided the alcohol;  
Whereas the Surgeon General issued a national Call to Action against underage drinking in March 2007, asking Americans to do more to stop current underage drinkers from using alcohol and to keep other youth from starting to drink alcohol before the age of 21;  
Whereas the Leadership to Keep Children Alcohol Free initiative is a coalition of Governors' spouses, Federal agencies, and public and private organizations which specifically targets prevention of drinking in the 9- to 15-year-old age group;  
Whereas the National Alliance to Prevent Underage Drinking is a coalition of public health, law enforcement, religious, treatment and prevention, and other organizations with the goal of supporting and promoting implementation of a comprehensive strategy to reduce underage drinking;  
Whereas the best protections against underage drinking are comprehensive prevention and enforcement strategies that include educating parents and members of the community;  
Whereas beverage alcohol is a unique product and is regulated in such a way as to encourage social responsibility;  
Whereas parents should be encouraged to talk to their children about the dangers of underage drinking;  
Whereas the goal of the We Don't Serve Teens campaign is to educate parents and community leaders about effective ways of reducing underage drinking;  
Whereas the Federal Trade Commission has partnered with other Government entities, members of the beverage alcohol industry, and members of the advocacy community to educate the public on the dangers of underage drinking;  
Whereas the Federal Trade Commission has created a Web site, www.dontserveteens.gov, as a resource for parents, educators, and community leaders concerned with underage drinking;  
Whereas Congress has demonstrated its commitment to the prevention of underage drinking by enacting the Sober Truth on Preventing Underage Drinking Act (STOP), which recognizes that the continued State regulation of all three tiers of the beverage alcohol industry (manufacturer, wholesaler, and retailer), as well as of the sale, distribution, transportation, and importation of alcohol is critical to preventing access to alcohol by persons under 21 years of age; and  
Whereas the We Don’t Serve Teens campaign seeks to unite State officials, business leaders, parents, community leaders, and all three tiers of the beverage alcohol industry in fighting underage drinking, and unites all those participants in a concerted effort to protect America’s youth: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of campaigns working to improve long-term public health and well being, including campaigns that work to prevent underage drinking of alcoholic beverages, such as the We don’t Serve Teens Campaign;  
(2)encourages Americans to utilize resources, including the Web site of the Federal Trade Commission at www.dontserveteens.gov and the Web site of the National Institute of Alcohol Abuse and Alcoholism at www.alcoholfreekids.org, that provide a wealth of information beneficial to combating and reducing such underage drinking; and  
(3)commends the leadership and continuing efforts of all groups working to reduce such underage drinking, including the Federal Trade Commission, the Department of Health and Human Services, State and local officials, law enforcement, public health organizations, community groups, and the beverage alcohol industry.  
 
Lorraine C. Miller,Clerk.
